McFarland, J.
This is an appeal by plaintiff, upon the judgment-roll, from a judgment in favor of defendants.
The action was brought on the equity side of the court, to set aside and annul a judgment and decree of foreclosure rendered against plaintiff in the superior court on April 23, 1890, upon three certain promissory notes, and a mortgage made and executed by plaintiff to one Jacob Updegraff, and assigned by him to White, defendant herein. The main ground upon which .appellant rests his claim for relief is, that in the foreclosure suit an attorney at law appeared for appellant (defendant therein) without authority, and filed a demurrer for him; that afterwards, by stipulation of attorneys therein, alleged to have been forged, the demurrer was withdrawn and judgment entered against appellant; and that no summons in said suit was ever issued or served on appellant. There are also some averments about certain unauthorized changes made in the complaint in the foreclosure suit, which we do not deem material.
This present action was not commenced until thirteen months after the date of the judgment in the foreclosure suit; and no reason is shown why it was not commenced sooner, or why appellant did not proceed, under section 473 of the Code of Civil Procedure, to obtain leave “to answer to the merits of the original action,” or why he has not exhausted other remedies at law before invoking the aid of a court of equity. There is no averment or finding that he did not know of the former judgment at the time of its rendition. Although there is a general averment in the complaint that appellant stated the facts of the cause in which the former judgment was *604rendered to certain attorneys, and was advised by them that he has a good defense, there is no averment that he has such defense, nor of any facts constituting such defense. There is no averment or finding of the insolvency of the attorney who appeared for appellant in said cause, who was himself a defendant in said cause, and is not charged with having willfully or fraudulently appeared for appellant. It is not averred or found that appellant did not make and execute the notes and mortgage, or that the judgment was taken for too much, or that it was unjust; and the court found that appellant has not thereby “ sustained any damage.” It is not claimed that appellant was not generally within the territorial jurisdiction of the court rendering the former judgment; or that said judgment is not regular and valid on its face.
We think that under these circumstances the judgment should be affirmed. “ Courts of chancery do not lightly interfere with judgments at law. It is only for the prevention of fraud, or to relieve from substantial injury, or gross injustice, that its high and extraordinary power of interference by injunction is ever resorted to. It is never exerted merely for the correction of informalities or irregularities in legal or judicial proceedings. He who seeks to avail himself of such defects must prosecute his remedies at law; from a court of equity he can receive no countenance. A court of chancery, too, looks well to the consequences of its acts, and the case must indeed be a strong one which 'would induce it to nullify a judgment at law, and thus, as here, put it in the power of a debtor to plead the statute of limitations to a debt which he does not deny to be justly due.” (Gregory v. Ford, 14 Cal. 143; 73 Am. Dec. 639.) “ In order to_ obtain equitable relief against a judgment alleged to have been fraudulently obtained, it must be averred and shown that there is a valid defense on the merits.” (White v. Crow, 110 U. S. 183.)
The only pretense that appellant has a meritorious defense to the former action is found in an assertion in *605Ms brief that one of the notes is apparently barred by the statute of limitations. But the bar of the statute is not set up in the complaint, and defendant had no opportunity to deny it or to plead facts showing that it did not exist; and there is no evidence brought here by appellant upon the record on which he chooses to rely. He complains that the court did not make any finding as to the said matter of limitation; but there was no such issue. If the court had made a finding about the only averment which appellant made as to merits, to wit, that appellant had stated the facts to an attorney, who advised him that he had a defense, and had found such allegation to be true, such finding would have been of no consequence. Moreover, the case is one in which appellant should have asked for relief by motion in the original case; and if he had been prevented from asking relief there within the statutory time, by want of knowledge of the rendition of judgment, he should have averred that fact in his complaint. It would be unjust and inequitable to now annul the judgment after such a lapse of time, and allow the appellant to avoid the payment of his just debts by pleading the statute of limitations in a subsequent action.
The judgment is affirmed. ,
De Haven, J., concurred.